Name: COMMISSION REGULATION (EEC) No 2446/93 of 1 September 1993 re-establishing the levying of customs duties on products of categories 48 and 55 (order No 40.0480 and 40.0550), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 224/ 12 Official Journal of the European Communities 3 . 9 . 93 COMMISSION REGULATION (EEC) No 2446/93 of 1 September 1993 re-establishing the levying of customs duties on products of categories 48 and 55 (order No 40.0480 and 40.0550), originating in India , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, whereas, in respect of products of categories 48 and 55 (order Nos 40.0480 and 40.0550), originating in India, the relevant ceiling amounts to 60 and 60 tonnes respecti ­ vely ; Whereas on 14 May 1993 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes : HAS ADOPTED THIS REGULATION : Article 1 As from 6 September 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Whereas Article 1 1 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Order No ^(urnt)"^ CN code Description 40.0480 48 5107 10 10 Yarn of combed sheep's or lambs' wool (worsted (tonnes) 5107 10 90 yarn) or of combed fine animal hair, not up for 5107 20 10 retail sale 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 40.0550 55 5506 10 00 Synthetic staple fibres , including waste, carded or (tonnes) 5506 20 00 combed or otherwise processed for spinning 5506 30 00 5506 90 10 5506 90 91 5506 90 99 (') OJ No L 370, 31 . 12. 1990, p . 39 . 0 OJ No L 396, 31 . 12. 1992, p. 1 . No L 224/ 133 . 9 . 93 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 September 1993 . For the Commission Christiane SCRIVENER Member of the Commission